Citation Nr: 1423645	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Huntington, West Virginia, that among other things, denied service connection for hypertension, to include as secondary to service-connected PTSD.  

The Veteran was afforded a personal hearing as to the issue on appeal in October 2009 before the undersigned Veterans Law Judge sitting at Huntington, West Virginia.  The transcript is of record.

The case was remanded by Board decisions in May 2009 and January 2010. 

By decision dated in June 2012, the Board granted service connection for irritable bowel syndrome and diverticulitis, and granted a 70 percent disability evaluation for PTSD from August 17, 2010.  These matters are no longer for appellate consideration.  The Board remanded the issues of entitlement to service connection for coronary artery disease and hypertension, to include as secondary to service-connected PTSD, for further development.

By rating decision in July 2012, service connection for coronary artery disease was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  


FINDING OF FACT

There is competent evidence of record that hypertension is not secondary to or has been aggravated by service-connected disability, including PTSD, coronary artery disease and diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected disability, including PTSD. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In July 2008 and thereafter, the RO sent letters to the Veteran that advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties of the appellant and VA in developing the claim. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In its duty to assist the Veteran, VA has obtained extensive VA and private outpatient records.  He has been provided VA medical examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  The appellant was afforded personal hearing during the course of the appeal.  He has been accorded ample opportunity to present evidence and argument in support of the claim.  His statements in support of the claim have been carefully considered.

The Board is satisfied that the RO properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim were non-prejudicial. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected disability, is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2013).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).


Factual Background

Service treatment records do not reflect any elevated blood pressure readings.  On examination in July 1972 for discharge from active duty, the Veteran's blood pressure was 110/72.

Post service private clinical evidence of record dating from the 1975 do not record a diagnosis of hypertension until 1994.  A diagnosis of type II diabetes mellitus is shown in VA outpatient records dated in January 2001.  In June 2002, the Veteran was admitted to a private hospital for a myocardial infarction.

By rating action dated in September 2003, service connection for PTSD was granted.

The Veteran filed a claim for hypertension as secondary to PTSD in June 2008.  

The appellant was afforded a VA examination for hypertension in August 2008.  The examiner indicated that the claims folder was reviewed.  It was reported that hypertension had been diagnosed in 1985, that he had had a heart attack in 2002 and was status post two-stent replacement.  Following examination, the diagnoses included essential hypertension.  The examiner stated that the Veteran's essential hypertension was not caused by service-connected PTSD.  The examiner further commented that that there was no medical literature that supported a finding of hypertension due to PTSD, or established a mechanism and relationship between PTSD and hypertension.

On a VA compensation and pension examination in December 2011, the same VA examiner opined that it was less likely than not that hypertension was proximately due to or the result of the Veteran's service-connected disability.  The rationale provided previously was reiterated, and included that medicine prescribed for PTSD was not implicated in causing hypertension.  The examiner noted that there had been some speculative reports in this regard, but that this was speculation only, and that was no documented evidence as to cause and effect.  

Pursuant to Board remand, the Veteran was afforded another VA compensation in September 2012.  Pertinent history was recited.  Following examination, the examiner stated that hypertension was less likely than not proximately due to or the result of the service-connected disability.  The prior opinion regarding a relationship between PTSD and hypertension was essentially reiterated that also included a finding that hypertension was not aggravated by PTSD for the same reasons.  It was noted that most risk factors for hypertension were age, race, high salt intake, obesity, excess alcohol intake, and sedentary life style, and that the Veteran had had a natural progression of the disease [hypertension].  

The examiner opined that the Veteran's hypertension was not caused or aggravated by service-connected diabetes.  In this regard, it was noted that per medical literature, diabetes did not cause or aggravate hypertension unless the patient's kidneys were severely damaged or involved (dialysis).  It was reported that the Veteran's EGFR [estimated Glomerular Filtration Rate] was 56.3 and almost normal or only mildly affected.  

The examiner stated that the Veteran's hypertension was not caused or aggravated by coronary artery disease.  It was related that as a medical professional, "I believe that hypertension is one of the risk factors for CAD/IHD [coronary artery disease/ischemic heart disease]" and, as such, the question of aggravation did not arise.  The examiner added that on the other hand, hypertension might well aggravate CAD/IHD. 

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for hypertension is not warranted.  Service treatment records are negative for treatment of hypertension or elevated blood pressure readings.  As well, hypertension was not demonstrated within one year of discharge from active duty by the Veteran's own admission in August 2008 that it was diagnosed in 1985.  As such, the presumption of service connection does not apply and this claimed disability may not be directly or presumed to have been incurred during service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 3.303, 3.309. 

The Veteran's primary contention, however, is that hypertension is secondary to or has been aggravated by PTSD.  In the instant case, it should be noted that the record reflects that hypertension predated the diagnosis of PTSD.  Moreover, whether hypertension is secondary to or aggravated by PTSD or other service-connected disability is not capable of lay opinion.  The question of causation of PTSD and whether it is proximately due to or the result of a service-connected disability is a complex medical issue that is beyond a layperson's competence. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.

In this regard, the Board observes that the Veteran has presented no competent clinical evidence to the effect that there is relationship between PTSD and any service-connected disorder, including PTSD.  A competent VA clinical professional has considered the question of a relationship on multiple occasions over the course of the appeal, and has presented reasoned rationale, as delineated above, as to why hypertension is less likely than not secondary to or aggravated by PTSD, type II diabetes and coronary artery disease.  In the latter case, the examiner indicated that it was more likely that hypertension aggravated heart disease as opposed to the other way around.  The examiner provided additional explanation as the likely causal factors of hypertension, as delineated above, which did not include PTSD, coronary artery disease or type II diabetes mellitus.  Therefore, while the Veteran may assert that hypertension is related service-connected disability, including PTSD, he does not have the requisite medical expertise or training to provide a competent or probative opinion as to the etiology of the claimed disability. See Jandreau, supra.  As noted previously, there is otherwise no clinical support in the record to corroborate his assertions.  In this case, it is found that the assessments of the VA clinical professional are more probative than the Veteran's lay opinion.

Under the circumstances, the Board finds that the evidence does not support a finding of hypertension related to service or as secondary to or aggravated by service-connected disability, including PTSD.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved in the Veteran's favor and service connection is denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for hypertension is denied.



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


